DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 27 December 2021 has been entered. 
Claims 1 and 4 remain pending in the application, wherein claim 1 has been amended, claims 2-3 have been canceled, and claim 4 is new.  The examiner acknowledges that no new matter has been introduced by these amendments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Udagawa et al. (US PGPub. No. 2016/0312854, previously cited) in view of Tange et al. (JP S6237535A, previously cited) and Matsushita et al. (JP S6228548, previously cited).
Claim 1: Udagawa teaches a belt-type continuously variable transmission (“CVT”) uses a power transmission belt that is configured by piling a plurality of metallic thin ring member layers on each other to constitute one set of CVT belt (i.e. a belt member formed by laminating a plurality of metal rings) and assembling a plurality of friction members called elements to two sets of the CVT belts (i.e. an element supported by the belt member) (paragraph 0002).  Udagawa teaches the ring xC(%) + 91xSi(%) + 68xCr(%) + 198xMo(%) + 646 ≥ 1,000, and the balance (i.e. a remnant) being Fe and unavoidable impurities (paragraph 0010).  Each of these ranges overlap the claimed ranges and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  Udagawa further teaches where the tensile strength is 1,700 MPa or more (paragraph 0036) and the surface hardness of the nitride layer is HV800 to HV950 (paragraph 0037), and these ranges overlap the claimed ranges.  See MPEP § 2144.05.  However, Udagawa does not teach where the innermost layer of the belt member is formed by a maraging steel plate.
In a related field of endeavor, Tange teaches a belt for CVT composed of a laminated band (p. 1 of description, 1st paragraph).  The laminated band (i.e. belt member) is formed by stacking a plurality of endless belt-like thin metal bands (i.e. a plurality of metal rings) and a large number of blocks are attached to the band (i.e. elements are supported by the belt member) (p. 1 of description, 2nd paragraph).  Tange teaches that maraging steel is used a material for at least the innermost band, including only for the innermost band (p. 1 of description 2nd paragraph).  Tange teaches that, although maraging steels are expensive, they suppress the wear and elongation of the innermost band, and when used only for the innermost band, can improve the lifespan of the belt while using a small amount of maraging steel (p. 2 of description, 1st full paragraph).
As Udagawa and Tange both teach a CVT belt member, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Udagawa to include where the innermost band is a maraging steel as Tange teaches that 
In a related field of endeavor, Matsushita teaches a steel belt for power transmission in a continuously variable transmission (1st paragraph of 0001).  Matsushita teaches that the steel belt is composed of multiple layers and the innermost layer has a smaller bending radius than the outermost layer and therefore is subjected to different bending stress when the layers are all the same thickness.  Matsushita teaches that a belt composed of hoops (i.e. layers) having different thicknesses with the thickness of the hoops increased sequentially from the innermost layer can make the bending stress generated in each hoop more uniform (2nd paragraph of 0001).  When at least the innermost layer has a reduced thickness as compared to the outermost layer, the stress of the innermost layer is reduced and the life of the belt is longer than that of the conventional product (i.e. when the layers are all of equal thickness) (last paragraph of 0001).  
As Udagawa, Tange, and Matsushita all teach multilayer steel belts for a CVT, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Udagawa and Tange to include where the thickness of the innermost layer is smaller than the thickness of outer layers (i.e. another metal ring) as taught by Matsushita because the bending stress is reduced and the life of the belt can be improved, and one would have had a reasonable expectation of success.  The limitation of the innermost layer having a thickness smaller than that of the another metal ring by ≥5 µm is acknowledged, but is considered to be a matter of size/proportion, and the courts have held that there is no patentable distinction where the only difference between the prior art and the claims was a recitation of relative dimensions and a device having the claimed relative dimensions would not perform differently than the prior art nd and last paragraphs of 0001), and the instant specification discloses a substantially identical reason for the claimed size difference of the rings, specifically of improving bending resistance (i.e. bending stress) and improving overall durability (i.e. life) of the belt (instant specification, p. 6, lines 1-16), such that one of ordinary skill in the art would expect the claimed endless metal belt to perform substantially identical to the prior art (i.e. the CVT belt of the combined disclosures of Udagawa, Tange, and Matsushita, as outlined above), and one would have had a reasonable expectation of success.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Udagawa et al. (US PGPub. No. 2016/0312854, previously cited) in view of Tange et al. (JP S6237535A, previously cited) and Matsushita et al. (JP S6228548, previously cited) as applied to claim 1 above, and further in view of Yagasaki (US Pat. No. 6,309,474).
Claim 4: The teachings of Udagawa in view of Tange and Matsushita are outlined above.  Udagawa, Tange, and Matsushita all teach multilayer steel belts for a CVT and Tange teaches that maraging steel is used a material for at least the innermost band, including only for the innermost band (Tange, p. 1 of description 2nd paragraph); however, none of these disclosures specify the claimed composition of maraging steel.
In a related field of endeavor, Yagasaki teaches a maraging steel suitable for steel belts for continuous variable transmissions (“CVT”) (Col. 1, lines 6-9).  The maraging steel for steel belts for CVT preferably have a composition of ≤0.008% C, 15-19% Ni, 8-15% Co 0.05-0.15% Al, 0.4-1.5% Ti, etc., and the balance Fe.  The sum of the disclosed amounts of Ni, Co, Al, and Ti is about 23.45-35.65% (calculated by adding the disclosed ranges of the respective elements), which overlaps the prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.
As Udagawa, Tange, Matsushita, and Yagasaki all teach multilayer steel belts for a CVT, they are analogous.  Tange teaches maraging steel as a material for at least the innermost band but does not disclosed the specific chemical composition of maraging steel.  Yagasaki teaches a maraging steel for steel belts for CVT and discloses a chemical composition that overlaps the claimed ranges as outlined above.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Udagawa, Tange, and Matsushita to include the maraging steel composition as taught by Yagasaki because this is considered a conventionally known composition of maraging steel known to afford a steel belt for a CVT, and one would have had a reasonable expectation of success.

Response to Arguments
Applicant’s arguments, see p. 3, filed 27 December 2021, with respect to the obviousness-type double patenting rejection have been fully considered and are persuasive in view of the amendments.  The nonstatutory double patenting rejection of claim 1 has been withdrawn.
Applicant’s arguments, see p. 3-4, filed 27 December 2021, with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive in view of the amendment.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Udagawa et al. (US PGPub. No. 2016/0312854, previously cited), Tange et al. (JP S6237535A, previously cited), and Matsushita et al. 
Applicant’s arguments, see p. 4, filed 27 December 2021, regarding the prior art of Matsushita have been fully considered but are not persuasive for the following reasons:  
Applicant argues that Matsushita teaches the metal belts are all of the same material and that there is no suggestion in Matsushita of changing the material for the metal rings in the innermost layer.  However, the rejection is made in view of Udagawa, Tange, and Matsushita, and the disclosures of Udagawa and Tange provide motivation for the belt to not have all of the layer be made of maraging steel, as outlined above.   
Applicant states that Matsushita teaches that when the thickness of the ring in the innermost layer is reduced then the second layer may be ruptured.  However, Matsushita teaches decreasing thickness of hoops as a means to solve the problem of the innermost layer being easily broken during use (paragraph 0001, between “Means for Solving Problems” and “Example 1”).  Matsushita discloses that, by minimizing the bending stress difference, fracture does not occur in the innermost hoop, but in any of the hoops at equal opportunities and the life of the belt is extended as compared with the conventional belt (paragraph 0001, between “Means for Solving Problems” and “Example 1”).   
Applicant argues that there is no suggestion in Matsushita of changing the material for the metal rings in the innermost layer so as to reduce the thickness of the rings in only the innermost layer (i.e. the thickness of the innermost ring is different because it is a different material).  However, the rejection is made in view of Udagawa, Tange, and Matsushita, as outlined above, and the disclosures of Udagawa and Tange provide motivation for the belt to not have all of the layer be made of maraging steel and where only the innermost layer is maraging steel (i.e. the material for the metal ring in the innermost layer is different), and the disclosure of Matsushita provides motivation for the thickness of the innermost ring to be reduced.  Therefore, the endless metal belt of the combined prior art, as outlined above, 
Applicant argues that there is no suggestion in Matsushita of reducing the thickness of the metal ring of the innermost layer by 5 µm or greater.  However, as outlined above, this limitation is considered to be a matter of size/proportion, and the courts have held that there is no patentable distinction where the only difference between the prior art and the claims was a recitation of relative dimensions and a device having the claimed relative dimensions would not perform differently than the prior art device, absent an objective showing.  See MPEP § 2144.04(IV)(A).  In this respect, Matsushita teaches that the smaller thickness of the innermost layer reduces bending stress and can extend the life of the belt (2nd and last paragraphs of 0001), and the instant specification discloses a substantially identical reason for the claimed size difference of the rings, specifically of improving bending resistance (i.e. bending stress) and improving overall durability (i.e. life) of the belt (instant specification, p. 6, lines 1-16), such that one of ordinary skill in the art would expect the claimed endless metal belt to perform substantially identical to the prior art (i.e. the CVT belt of the combined disclosures of Udagawa, Tange, and Matsushita, as outlined above).
Applicant argues that there is no suggestion in Matsushita to reduce the thickness of the metal rings in only the innermost layer and it is not obvious from the prior art of Tange and Matsushita that the metal rings in only the innermost layer are reduced by 5 µm or greater.  However, these limitations (i.e. only the innermost layer has a reduced thickness and only the innermost layer is reduced by ≥5 µm) are not recited in the rejected claims.  Although claims are 
In response to applicant’s arguments, see p. 5, filed 27 December 2021, with respect to the cited references being silent regarding the advantages of the feature of a thickness of the metal ring in the innermost layer that is smaller than that of the another metal ring by 5 µm or larger, it is noted that the prima facie obviousness outlined above is not rebutted by merely recognizing additional advantages present but not recognized in the prior art.  See MPEP § 2145(II).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904.  The examiner can normally be reached on M-F 9:30 AM - 4:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784